Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 1 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 2 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 3 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 4 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 5 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 6 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 7 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 8 of 9
Case 8:20-bk-12881-ES   Doc 1 Filed 10/14/20 Entered 10/14/20 11:43:50   Desc
                         Main Document    Page 9 of 9
